UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7382


MELVIN WAYNE MURRAY,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; RUTH PINKNEY, P.A.,

                    Defendants - Appellees,

             and

WARDEN KATHLEEN GREEN; WARDEN RICKY FOXWELL,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-02574-RDB)


Submitted: January 16, 2020                                  Decided: February 27, 2020


Before MOTZ, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Wayne Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Wayne Murray appeals the district court’s order granting summary

judgment in favor of Defendants Wexford Health Sources, Inc. (“Wexford”) and Ruth

Pinkney, PA (“Pinkney”), in his 42 U.S.C. § 1983 (2018) action alleging deliberate

indifference to his serious medical needs. Murray also appeals the orders denying his

motions for counsel, granting Wexford and Pinkney multiple extensions of time to file a

dispositive motion, and denying his motion for reconsideration.

       We have reviewed the record and identified no reversible error in the district court’s

grant of summary judgment in favor of Wexford and Pinkney. See Fed. R. Civ. P. 56(a);

United States v. Ancient Coin Collectors Guild, 899 F.3d 295, 312 (4th Cir. 2018) (stating

standard of review for summary judgment ruling), cert. denied, 139 S. Ct. 1191 (2019).

Nor do we find any abuse of discretion in the court’s rulings on the motions for counsel,

for extensions of time, or for reconsideration. See Mayfield v. Nat’l Ass’n for Stock Car

Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (stating standard of review for denial

of Fed. R. Civ. P. 59(e) motion); Lovelace v. Lee, 472 F.3d 174, 203 (4th Cir. 2006) (stating

standard of review for grant of Fed. R. Civ. P. 6(b)(1)(A) extension); Miller v. Simmons,

814 F.2d 962, 966 (4th Cir. 1987) (stating standard of review for denial of counsel).

       Accordingly, we affirm for the reasons stated by the district court. Murray v.

Wexford Health Sources, Inc., No. 1:17-cv-02574-RDB (D. Md. Sept. 28, 2017; July 17,

Aug. 6, Sept. 4 & Oct. 24, 2018; filed June 11, 2019 & entered June 12, 2019; Sept. 10,

2019). We deny Murray’s motion for appointment of counsel. We dispense with oral



                                             2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3